Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-24-2009

Kenneth Abraham v. Carl Danberg
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-4379




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Kenneth Abraham v. Carl Danberg" (2009). 2009 Decisions. Paper 1482.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1482


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-146                                                    NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                  No. 08-4379
                                  ___________

                           KENNETH R. ABRAHAM,
                                           Appellant

                                        v.

           COMMISSIONER CARL DANBERG; WARDEN PHELPS;
             DELAWARE DEPARTMENT OF CORRECTIONS;
                  MICHAEL BRYAN; PATRICK SMITH
                ____________________________________

                 On Appeal from the United States District Court
                           for the District of Delaware
                          (D.C. Civil No. 08-cv-00311)
                  District Judge: Honorable Sue. L. Robinson
                  ____________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 March 26, 2009

           Before: McKEE, FISHER and CHAGARES, Circuit Judges

                             (Filed: April 24, 2009)
                                   _________

                                   OPINION
                                   _________

PER CURIAM
       Kenneth Abraham, an inmate at the James T. Vaughn Correctional Center, appeals

from an order by the District Court denying his motion for a preliminary injunction. For

the reasons that follow, we will dismiss Abraham’s appeal.

                                             I.

       Abraham filed a lawsuit pursuant to 42 U.S.C. § 1983 seeking injunctive relief

regarding his access to the prison law library. Abraham was working on a post-

conviction brief due in the Delaware Supreme Court and requested that the SHU library

provide him with six out-of-state cases that were cited in a footnote of the Delaware

Supreme Court opinion, Cole v. State, 922 A.2d 354 (Del. 2005). The brief was due on

November 19, 2008, and Abraham argued that these cases, which were published in the

Southern, Pacific, and Northwest Reporters, may be helpful to his case. The library

denied his repeated requests, informing Abraham that cases outside of the Third Circuit

were “not available.” Abraham alleged that the library also ignored his questions and, at

times, completely failed to respond to his requests in order to purposely hinder his

litigation. On September 23, 2008, Abraham moved the District Court for a preliminary

injunction directing the SHU law library to provide him with the six out-of-state cases

and mandate timely responses to his research requests.

       The District Court denied Abraham’s motion because he could not meet the

requirements for injunctive relief. Abraham appeals. We have jurisdiction under 28

U.S.C. § 1292(a)(1). Because Abraham is proceeding in forma pauperis, we must dismiss



                                             2
the appeal under 28 U.S.C. § 1915(e)(2)(B) if it is legally frivolous. We may summarily

affirm if the appeal presents no substantial question. See 3d Cir. L.A.R. 27.4 and 3d Cir.

I.O.P. 10.6.

                                               II.

         Ordinarily, an appellate court uses a three-part standard to review a district court’s

decision to grant or deny a preliminary injunction: findings of fact are reviewed for clear

error, conclusions of law are evaluated under a plenary standard, and the ultimate decision

to grant the preliminary injunction is reviewed for abuse of discretion. However, when

First Amendment rights are at issue, we have a “constitutional duty to conduct an

independent examination of the record as a whole . . .” Rogers v. Corbett, 468 F.3d 188,

192 n.5 (3d Cir. 2006).

         “A preliminary injunction is an extraordinary remedy that should be granted only

if: (1) the plaintiff is likely to succeed on the merits; (2) denial will result in irreparable

harm to the plaintiff; (3) granting the injunction will not result in irreparable harm to the

defendant; and (4) granting the injunction is in the public interest.” NutraSweet Co. v.

Vit-Mar Enters., Inc., 176 F.3d 151, 153 (3d Cir. 1999). Because of the intractable

problems of prison administration, a request for injunctive relief in the prison context

must be viewed with considerable caution. Goff v. Harper, 60 F.3d 518, 520 (8th Cir.

1995).




                                                3
       Prisoners have a constitutional right of access to the courts. Bounds v. Smith, 430

U.S. 817, 821 (1977). To show a First Amendment violation, an inmate must show that

he was actually injured by the alleged denial of access. Lewis v. Casey, 518 U.S. 343,

350 (1996). Such an injury would occur, for example, if an inmate “was so stymied by

inadequacies of the law library that he was unable even to file a complaint.” Lewis, 518

U.S. at 351; see also Oliver v. Fauver, 118 F.3d 175, 177 (3d Cir. 1997) (defendants’

actions resulted in the “loss or rejection of a legal claim.”) The Constitution does not

require a prison to enable an inmate to litigate as effectively as one would like once in

court. Lewis, 518 U.S. at 354.

       Abraham has not demonstrated that he sustained actual injury. Abraham was

given a copy of Cole v. State and as the District Court noted, Abraham has previously

practiced law and should know that state court decisions from states other than Delaware

have no precedential value in Delaware courts. Besides, Abraham merely alleged that

these out-of-state cases “could” be helpful or “may” be key, thereby suggesting that they

were not essential to his claims. Moreover, the record indicates that the SHU paralegal

provided Abraham with substantial assistance and accommodated his research requests in

a timely matter, and even Abraham’s own exhibits show that the library provided him

with the cases they had readily available. Finally, according to Delaware Supreme

Court’s docket, Abraham filed his brief. See Abraham v. State, 2009 Del. LEXIS 8, No.

441, 2008 (Del. Feb. 18, 2009). Thus, he has not shown that he was hindered in his



                                              4
efforts to pursue his legal claims and the denial of his motion for a preliminary injunction

was, therefore, proper. Lewis, 518 U.S. at 351.

       For the foregoing reasons, we will dismiss Abraham’s appeal pursuant to 28

U.S.C. § 1915(e)(2)(B). His outstanding motions are all denied.




                                             5